Exhibit 10.2

 

KDC Solar LLC Project Co 

 

Project Administration Agreement

 

GENERAL TERMS AND CONDITIONS

 

 

Agreement Date:

 

The engagement of ________________ a ______________corporation ("Project
Administrator"), by [KDC Solar Porject
Co], a New Jersey limited liability company ("Client"), is made pursuant and
subject to the following terms and conditions that shall govern all services to
be rendered by Project Administrator (collectively, the "Services") pursuant
into which these terms and conditions are fully integrated and incorporated as
if directly contained therein .

 

1.     SCOPE AND GENERAL TERMS OF AGREEMENT

 

1.1     As full compensation to Project Administrator for its performance of the
Services, Client shall pay Project Administrator the lump sum price of
$1,000,000, payable upon the closing the term debt facility for the project.
Scope of work is shown on Schedule A hereto for Services rendered by or on
behalf of Project Administrator in accordance with the Agreement. Payment to
Project Administrator is the sole responsibility of the Client.

 

1.2     The lump sum price shall be fixed and not be subject to change or
adjustment for the duration of the Agreement other than by mutual written
agreement of the parties

 

1.3     (a)     Project Administrator acknowledges that, in its performance of
the Services, it may be necessary for Client to disclose to Project
Administrator certain existing or contemplated products or services, processes,
operations, techniques, transactions, trade secrets, inventions, designs,
formulas, data, copyrightable works or materials, know-how or other information
or materials that Client considers confidential or proprietary to it and/or its
affiliates (collectively, "Proprietary Information"). All rights, titles and
interests in and to any Proprietary Information is and will remain solely vested
in Client (and/or applicable affiliates) as the exclusive property thereof. All
Proprietary Information will be used by Project Administrator solely for the
limited purpose of performing the Services hereunder and will be returned by
Project Administrator to Client at termination of this Agreement or upon any
earlier Client request. Project Administrator agrees that it will not disclose,
transfer, use, copy or allow access to any Proprietary Information to any
employees, subcontractors, agents or other third parties. Without limiting the
foregoing, in no event shall Project Administrator disclose Proprietary
Information to any actual or potential competitor of Client provided that Client
has disclosed to Project Administrator that such individual entity is an actual
or potential competitor of Client.

 

(b)     Project Administrator's obligations with respect to Proprietary
Information set forth in this Section 1.3 shall expressly survive termination of
this Agreement for an indefinite period; provided that such obligations shall
not apply to any Client information or materials that are (i) or become
available in the public domain through no improper actions or omissions of
Project Administrator or its affiliates, officers, directors, employees, agents,
contractors or other related persons directly attributable to Project
Administrator; (ii) lawfully received from a third party having the legal right
to make disclosure to Project Administrator without violation or circumvention
of any obligation of confidentiality owed to Client or its affiliates; (iii)
previously known to Project Administrator through independent and lawful means
not inconsistent with any confidentiality obligation to Client or affiliates as
aforesaid; or (iv) required to be produced by Project Administrator pursuant to
any law, subpoena or court order provided that Project Administrator provides
Client with immediate notice of such required disclosure and cooperates with
Client in minimizing any unnecessary disclosures of Proprietary Information.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Project Administrator agrees to indemnify, defend and hold harmless
Client, its affiliates and its and their respective officers, directors,
employees, contractors, consultants and other agents from and against damages,
liabilities or cost, including reasonable attorneys’ fees and defense costs,
limited to the amount of compensation that Project Administrator receives under
this Contract, arising from any violation by Project Administrator, its
affiliates and its and their respective officers, directors, employees,
contractors, consultants and other agents of the Proprietary Information
obligations imposed on it pursuant to this Section 1.3

 

1.4     Client may terminate this Agreement, with or without cause, upon ten
(10) days' written notice to Project Administrator. In such circumstances,
Project Administrator may complete such analyses and records as necessary to
complete its files regarding the Services and may also complete a report on the
Services performed through the effective date of such termination, the
reasonable and direct costs incurred by Project Administrator in completing such
items shall constitute a reasonable termination expense for purposes of this
Section 1.4.

 

1.5     Unless otherwise agreed in writing, the Client will furnish to or
procure for Project Administrator suitable access to all physical site locations
as required for Project Administrator's full and proper performance of any
exploration or field services specified by applicable Task Order(s). Project
Administrator shall take reasonable precautions in its and its agents'
operations and activities at such site locations to avoid and minimize damage
thereto and, unless expressly stipulated to the contrary in any such Task Order,
Project Administrator shall be liable for any site damage directly resulting
from Project Administrator's operations or activities, however, Project
Administrator is not responsible for any acts or omissions of third parties.

 

1.6      During the term of this Agreement and continuing for a period of one
(1) full year thereafter, neither Client nor any of its subsidiaries or
affiliates shall solicit for employment or take any other affirmative actions to
induce the employment of or the engagement of services by any person who, at any
time during the term hereof, is or was full-time payroll employee of Project
Administrator.

 

2.     INVOICING AND PAYMENT

 

2.1     Payment to Project Administrator will be paid as a one time payment at
the financial closing of the long term debt facility. Project Administrator will
also be paid on a time and material standpoint for any work that the Client
deems necessary at the Client’s sole discretion.

 

 

 

2.2.     The parties agree that the Lump-Sum Price reflects all ordinary and
expected costs or expenses of performing the Services and that Project
Administrator shall not be entitled to any additional reimbursement for such
routine expenditures as, among others, telephone, copying or postage charges or
any other items of general office overhead.

 

3.     LIMITATIONS OF LIABILITY AND WARRANTIES

 

3.1     To the fullest extent permitted by law, each party (as applicable, the
"Indemnitor") shall at all times indemnify and hold harmless the other party and
its affiliates, officers, agents, consultants and employees (each, an
"Indemnitee") from and against claims, damages, losses, litigation, expenses,
reasonable counsel fees and compensation arising out of or resulting from any
claims, damages, losses or expenses (collectively, "Losses") attributable to
bodily injury, sickness, disease or death, property losses and/or economic
damages sustained by or alleged to have been sustained by any person or entity,
to the extent caused by negligent acts, omissions or negligence of the
Indemnitor, its agents, employees, professional consultants, subcontractors or
anyone whose acts they may be liable for in connection with this Agreement
unless said loss was caused by Indemnitee's own act or omission. Notwithstanding
the foregoing, Indemnitor's responsibility under this Section shall be subject
to the limitations provided for in Section 4.4.

 

 
2 

--------------------------------------------------------------------------------

 

 

4.     MISCELLANEOUS

 

4.1     By its execution hereof, each party represents and warrants that it is
authorized to enter into this Agreement and that this Agreement does not
conflict with any contract, lease, instrument, or other obligation to which it
is a party or by which it is bound, and that, to the extent specifically so
described in the preamble hereto, this Agreement represents such party's valid
and binding obligation, enforceable against it in accordance with its terms.

 

4.2     Any notices to be given hereunder by either party to the other shall be
in writing and shall be sent either by personal delivery, by overnight carrier
(with receipted confirmation of delivery) or by mail, registered or certified,
postage prepaid, return receipt requested, to the other party at its address
specified beneath its signature below (or at such other address as such party
may hereafter specify in writing). Subject to automated confirmation of
transmission or telephone verification of receipt, notices shall also be valid
when sent by facsimile or electronic mail to the corresponding numbers/addresses
shown for each party below (or to such other coordinates as a party may
hereafter specify in writing). Notices shall be effective upon receipt.

 

4.3     The waiver by either party of a breach of any term or provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same provision or of the breach of any other term or provision of this
Agreement.

 

4.4     Notwithstanding anything to the contrary elsewhere in this Agreement, no
party shall, in any event, be liable to any other party, whether by way of
indemnity or otherwise, for any indirect, incidental, special or consequential
damages, including without limitation, loss of revenue, cost of capital, loss of
business reputation or opportunity and costs due to delays in payment, whether
any such damages arise out of contract, tort (including without limitation
negligence), strict liability or otherwise.

 

4.5     If any provision of this Agreement is found by a court or other
regulatory authority having jurisdiction thereof to be void or unenforceable,
the remainder of this Agreement shall not be affected thereby.

 

4.6     This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, and which together shall constitute one and
the same instrument.

 

4.7     No amendment or modification of the terms of this Agreement shall be
binding on either party unless such amendment is reduced to writing and signed
by both Parties.

 

4.8     This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey and any action to enforce a party’s rights
hereunder shall be brought in a state court with venue in County of Essex, State
of New Jersey or federal court with venue in in the City of Newark, State of New
Jersey.

 

 

 

 

SIGNATURE PAGE TO FOLLOW

 

 
3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Client and Project Administrator have executed and delivered
this Agreement by the signatures of their respective authorized officers signing
below.

 

CLIENT:

 

 KDC SOLAR LLC 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

1545 US Highway 206, Suite 100

Bedminster, NJ 07921

ATTN:

 

 

PROJECT ADMINISTRATOR:

 

SPI

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

[_________________________________]

[_________________________________]

ATTN: [___________________________]

[____________________________].com

 

 
4 

--------------------------------------------------------------------------------

 

 

12/26/2013Schedule A

 

The Project Administrator has the responsibility to accept construction
reporting documentation for the solar facility inclusive of the construction
contract, plans, specifications and permits and as more fully described in this
Project Administration Agreement to be annexed

 

5 

 